Citation Nr: 0701132	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher initial disability rating for 
service-connected bilateral hearing loss, initially rated as 
0 percent disabling from June 4, 2001, and 10 percent 
disabling from August 15, 2005.


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to December 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Cleveland, Ohio, which granted service connection 
for bilateral hearing loss, and assigned an initial 
disability rating of 0 percent.  In April 2005, the veteran 
entered a Notice of Disagreement with the initial 0 percent 
rating assigned.  In a November 2005 rating decision the VA 
Regional Office (RO) in Jackson, Mississippi, granted a 
higher rating of 10 percent, effective from August 15, 2005. 


FINDINGS OF FACT

1.  VA Audiological examination findings in April 2005 show 
the veteran exhibited 92 percent discrimination and an 
average puretone threshold of 65 in the right ear, and 84 
percent discrimination and an average puretone threshold 59 
in the left ear.

2.  VA Audiological examination findings in August 2005 show 
the veteran exhibited 84 percent discrimination and an 
average puretone threshold of 63 in the right ear, and 76 
percent discrimination and an average puretone threshold 63 
in the left ear.

3.  VA Audiological examination findings in August 2006 show 
the veteran exhibited 68 percent discrimination and an 
average puretone threshold of 60 in the right ear, with 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, and 76 percent 
discrimination and an average puretone threshold 64 in the 
left ear.


CONCLUSIONS OF LAW

1.  The rating criteria for a rating for bilateral hearing 
loss in excess of 0 percent disabling from June 4, 2001, and 
in excess of 10 percent from August 15, 2005, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.85, 
Tables VI, VII, Diagnostic Code 6100 (2006).

2.  The rating criteria for a 20 percent rating for bilateral 
hearing loss from August 28, 2006, have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.85, Tables VI, VIa, 
VII, Diagnostic Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in May 2005, as 
well as notice to the veteran provided in an August 2005 
Statement of the Case and a November 2005 Supplemental 
Statement of the Case, satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the veteran was 
informed of what evidence was needed to establish the higher 
initial rating benefits sought, of what VA would do or had 
done, and what evidence the veteran should provide, informed 
the veteran that it was the veteran's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and specifically asked the veteran to let 
VA know of any other evidence or information that might 
support the claim, to identify any medical treatment records 
or health care providers, and to send in any evidence in the 
veteran's possession that pertains to the claim for higher 
initial rating for hearing loss.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  VA satisfied these duties by issuance of the 
rating decision, statement of the case, and supplemental 
statement of the case.  Therefore, there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess..

VA medical records, VA ear disease and multiple audiological 
examination reports, and other lay statements have been 
associated with the record.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the veteran's claim that VA has not sought.  VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issues on appeal.  VA has satisfied the 
duty to assist.  

Initial Rating for Bilateral Hearing Loss

The veteran contends that a higher disability rating is 
warranted for his service-connected bilateral hearing loss 
because his hearing continues to decline and because the 
hearing aids he wears do not seem to help with conversation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3. 

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. 
§ 4.85.  To rate the degree of disability for service-
connected hearing loss, the rating schedule has established 
eleven auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85(h), Table VI.  The auditory 
acuity level reflected by Roman numeral is then used to 
determine the percentage ratings for hearing impairment found 
in 38 C.F.R. § 4.85(e), Table VII.  

In order to establish entitlement to a compensable rating for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average puretone decibel loss are met.  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The regulation at 38 C.F.R. § 4.86 also addresses exceptional 
patterns of hearing loss, on of which is shown to be present 
in this case.  When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b).  

The veteran has been prescribed hearing aids since September 
2000.  A VA audiological examination conducted in November 
2004 was determined by the VA audiologist to be invalid due 
to inconsistent patient threshold responses.

VA Audiological examination findings in April 2005 show the 
veteran exhibited 92 percent discrimination and an average 
puretone threshold of 65 in the right ear, and 84 percent 
discrimination and an average puretone threshold 59 in the 
left ear.  Using Table VI, these test results equate to level 
II hearing in the right ear and level III hearing in the left 
ear (poorer ear).  Applying the percentage ratings for 
hearing impairment found in Table VII, bilateral hearing loss 
warrants a 0 percent rating at that time.

VA Audiological examination findings in August 2005 show the 
veteran exhibited 84 percent discrimination and an average 
puretone threshold of 63 in the right ear, and 76 percent 
discrimination and an average puretone threshold 63 in the 
left ear.  Using Table VI, these test results equate to level 
III hearing in the right ear and level IV hearing in the left 
ear (poorer ear).  Applying the percentage ratings for 
hearing impairment found in Table VII, bilateral hearing loss 
warrants a 10 percent rating at that time.

VA Audiological examination findings in August 2006 show the 
veteran exhibited 68 percent discrimination and an average 
puretone threshold of 60 in the right ear, and 76 percent 
discrimination and an average puretone threshold 64 in the 
left ear.  This VA audiology examination report reflects that 
the right ear hearing loss is an exceptional pattern of 
hearing impairment according to 38 C.F.R. § 4.86(b) because 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  

Applying 38 C.F.R. § 4.86(b), the August 2006 VA audiometric 
test results equate to level V hearing in the right ear 
(poorer ear) using Table VI, and level IV hearing in the 
right ear using Table VIa.  Therefore, the higher level V 
hearing in the right ear derived from using Table VI will be 
used.  This numeral is then elevated to the next higher Roman 
numeral, which is VI.  Turning to the left ear, these 
audiometric test results equate to level IV hearing in the 
left ear using Table VI.  Applying the percentage ratings for 
hearing impairment found in Table VII, a 20 percent rating is 
warranted from the date of the VA audiology examination 
(August 28, 2006).

For these reasons, the Board finds that the criteria for an 
initial rating for bilateral hearing loss in excess of 0 
percent disabling from June 4, 2001, and 10 percent disabling 
from August 15, 2005, have not been met; however, the Board 
finds that the criteria for a higher initial disability 
rating of 20 percent for bilateral hearing loss have been met 
for the period from August 28, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 
4.85, Tables VI, VIa, VII, Diagnostic Code 6100, 4.86.

The Board has also considered the veteran's general 
contention of difficulty with hearing, especially during 
daily conversation.  Such a general assertion, however, may 
not serve to establish entitlement to a higher rating for 
hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered." Lendenmann, 3 Vet. 
App. at 349.  Here, such mechanical application establishes 
that a higher initial rating for the veteran's service-
connected bilateral hearing loss is only warranted for the 
period beginning August 28, 2006.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected bilateral hearing loss has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating left 
ear hearing loss disability.  While the veteran contended 
that his hearing loss causes some difficulty with 
conversation, the evidence does not show any significant 
interference with employment.  The evidence does not 
demonstrate any hospitalization for hearing loss.  The 
regular schedular standards in this case contemplate 
disability ratings for hearing loss based on both loss of 
hearing as measured by pure tone threshold decibel levels 
based on audiological testing, and loss of hearing as 
measured by speech recognition ability based on audiological 
testing.  The provisions of 38 C.F.R. § 4.86 even contemplate 
a different method of rating where there is an exceptional 
pattern of hearing impairment, which, in this veteran's case 
resulted in a higher staged disability rating from August 28, 
2006.  Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

An initial rating for bilateral hearing loss in excess of 0 
percent disabling from June 4, 2001, and in excess of 10 
percent disabling from August 15, 2005, is denied; a higher 
initial rating for bilateral hearing loss of 20 percent is 
granted from August 28, 2006, subject to the criteria 
governing payment of monetary awards.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


